The facts are stated in the opinion of the court, delivered by
Mathews J.
The two first of these suits were commenced to recover possession of certain lots of land in the faubourg St. Mary, which the plaintiff alleged to be his property, and were unjustly withheld from him by defendant. The former also claimed rent for the use of the property, while in the possession of the latter, who, in his answer, sets up title in himself as having purchased said lots from the plaintiff, &c. Afterwards Perrillat brought suit against Gravier, to recover from him a large sum of money, alleged to be due and owing to the plaintiff.
These suits were, by consent of parties, consolidated, and the accounts relating to them, referred to accountants for adjustment. The return made by them is the principal basis of the judgement of the court below. But their statement is altered in some respects. The District Court decreed to Gravier six hundred and twenty-one dollars, seventeen and three-fourth cents; and ordered him to make a full and complete title to Perrillat of the lots in question, when the latter should have paid to the former, or deposited for his use the sum adjudged, &c.
From this judgement Gravier appealed.
Previous, however, to its rendition, he had filed a supplemental petition, in wdiich he claimed from the defendant, a sum of money, as having been awarded to him by certain arbitrators, or amicable compounders. Of this award the *209record shows no evidence, although the appellant seems to rely principally on the allegations contained in his supplemental petition for a reversal of the judgment rendered in the court below. But as the facts therein alleged seem not to have been established by any proof whatever, the bare filing of this supplemental claim can have no legal effect on the rights of the parties.
Where the facts set forth in a supplemental petition are not established by-proof, the bare filing of it can have no legal effect on the rights of the parties.
Young, for appellant. Moreau, for appellees.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court, be affirmed with costs.